PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
eUnited States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/144,462
Filing Date: 2 May 2016
Appellant(s): Gutz et al.



__________________
James Baudino
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 12, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 24, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

The appellant argues:
1. (page 5) “The cited references do not disclose an artifact conflict resulting from an application of a filter to a view based on a precedence or dependence relationship of artifacts and a change of a sequence of operations resulting from the application of the filter”. 

The examiner responds:
          1. The examiner respectfully disagrees.

	Regarding part I of the appellant’s argument of “The cited references do not disclose an artifact conflict resulting from an application of a filter to a view based on a precedence or dependence relationship of artifacts”:

Rein [0102] “group of users sharing the information by separately viewing presentations of the information”.

Thus, Rein teaches a shared view among multiple users.
non-propagating changes include changing a view specification for content sorting, content filtering, hiding content, un-hiding content, or the style of display used for content (e.g., the chosen font)”.

Thus, Rein teaches a filter operation is a non-propagating change.

Rein Fig 3 item 321 shows “detect modification”.

Rein [0073] “at block 321, with detecting a modification to the information”.

Rein [0081] “If the modification detected at block 321 comprises a non-propagating change ….”.

Thus, Rein Fig 3 item 321 and Rein [0073, 0081] teaches a modification such as a filter operation change can start the process in Fig 3.

Rein Fig 3 items 333 shows both “YES” and “NO”, propagating and non-propagating changes are sent to conflict check item 341.

Rein [0081] “If the modification detected at block 321 comprises a non-propagating change, as determined at block 333, the method 311 may continue on to block 341 by refraining from the transmitting the second view data”.

determining whether a conflict has been generated with respect to multiple content changes”.

Thus, Rein teaches a filter operation (non-propagating change) triggers a conflict check, which can trigger a conflict check with respect to multiple content changes.

So, as discussed above, Rein [Fig 3 item 321 and Rein [0073, 0081] teaches a filter operation (non-propagating change) modification starts the process of Figure 3 item 321, the filter operation triggers a conflict check, which can trigger a conflict check with respect to multiple content changes.

 Rein [0083] “To handle these conflicts, such as when two users change the same element within a short period of time, the following process can be employed. Assume that a second user modifies an element that was changed within the previous five seconds by a first user. The result is that the second user's change modifies the first user's change, perhaps before the second user ever has a chance to view the result of the prior change. In this case, the first user can be sent a query to determine whether the first user would like to override the change made by the second user, to restore the effect of the initial change”.

Thus, Rein [0082-0083] teaches whether a conflict should be generated based on checking whether two users changed the same content (artifact).

filter or sorting mechanism is used however, the current user may receive an indication that a change has occurred via the display of a "refresh indicator". This indicator can be activated (e.g., perhaps by clicking on the indicator using a mouse button) so that their current user view will display the appended information according to the filter/sort operations specified”.

Thus, Rein [0029] teaches filtering newly appended (added) content from other users.

	Rein [0030] “If the current user makes use of filters or sorting, then the content can be updated, but the display revisions that might otherwise occur may not be implemented until the refresh indicator is activated by the current user”.

	Thus, Rein teaches selection of a refresh indicator causes application of a filtering modification on newly revised content from other users, as the newly revised content is integrated into a user’s view.

Rein Fig 3 items 333 shows both “YES” and “NO”, propagating and non-propagating changes are sent to conflict check item 341.

So, Rein teaches newly revised (added) filtered content is checked for conflicts.



Thus, Rein [0082-0084, 0010], a conflict can arise because of a precedence relationship of content changes between two users to the same content (i.e., should the more recent change stand, or restore the initial change?) based on [Rein 0047, 0082, Fig 3 items 333] non-propagating filter operation triggering a conflict check.

So, per the claim language, computer executable code for resolving an artifact conflict (examiner: as discussed above, [Rein 0083] determines if a user would like to resolve a conflict by overriding another user’s changes) based on a precedence or dependence relationship of the artifacts (as discussed above, Rein [0083] a precedence relationship of content changes between two users to the same content) and the application of the identified filter to the multi-user view (as discussed above, Rein Fig 3 item 321 the filter operation triggers a conflict check) the artifact conflict resulting from the application of the identified filter to the multi-user view (examiner: as discussed above, a filter operation triggers a conflict check, which can result in a conflict based on filtered content)

Regarding part II of the appellant’s argument of “The cited references do not disclose an artifact conflict resulting from a change of a sequence of operations resulting from the application of the filter”:



As discussed above, Rein [0083] the conflict is generated because “the second user's change modifies the first user's change, perhaps before the second user ever has a chance to view the result of the prior change”.

Thus, Rein [0083] teaches because of a change to the sequence of first user operations, of a first user performing a change operation and then not being able to perform a display operation of that change, and instead, would see another user’s change, then a conflict is generated.

So, Rein teaches the process in Rein Fig 3 item 321 begins based on an application of a filter, and Rein [Fig 3 item 341, 0082] this triggers a conflict check on multiple changes, [Rein 0083] such as if two sharing users have changed the same content within a short period of time, which can trigger Rein [0083] an operation precedence conflict (i.e., should the more recent change stand, or restore the initial change?), which is a change to a user’s sequence of operations Rein [0083] of changing data and not being able to view the change.


The appellant argues:
2. (page 7) “In Rein, there appears to be no artifact conflict as a result of the selection and application of a filter to a multi-user view”.  (page 7) “In Rein, any effect on a view the current 

The examiner responds:
          2. The examiner respectfully disagrees.

As discussed above, Rein Fig 3 item 321 shows “detect modification”.

As discussed above, Rein [0073] “at block 321, with detecting a modification to the information”.

As discussed above, Rein [0081] teaches modifications are non-propagating changes, and Rein [0010] teaches filter operations are non-propagating changes.

Thus, Rein Fig 3 item 321 and Rein [0073] teaches a modification such as a filter operation change can start the process in Fig 3.

As discussed above, Rein Fig 3 items 333 shows both “YES” and “NO”, propagating and non-propagating changes are sent to conflict check item 341.

As discussed above, Rein [0081] “If the modification detected at block 321 comprises a non-propagating change, as determined at block 333, the method 311 may continue on to block 341 by refraining from the transmitting the second view data”.


As discussed above, Rein [0082] “The method 311 may go on to block 341 with determining whether a conflict has been generated with respect to multiple content changes”.

As discussed above, Rein [0029] “When a filter or sorting mechanism is used however, the current user may receive an indication that a change has occurred via the display of a "refresh indicator". This indicator can be activated (e.g., perhaps by clicking on the indicator using a mouse button) so that their current user view will display the appended information according to the filter/sort operations specified”.

Thus, Rein [0029] teaches filtering newly revised (added) content from other users.

	As discussed above, Rein [0030] “If the current user makes use of filters or sorting, then the content can be updated, but the display revisions that might otherwise occur may not be implemented until the refresh indicator is activated by the current user”.

	Thus, Rein teaches selection of a refresh indicator causes application of a filtering modification on newly revised content from other users, as the newly revised content is integrated into a user’s view.



So, per the claim language, the artifact conflict resulting from the application of the identified filter to the multi-user view (examiner: as discussed above, a filter operation triggers a conflict check, which can result in a conflict), the artifact conflict occurring when an addition or deletion of one or more artifacts resulting from the application of the filter to the multi-user view (examiner: as discussed above, application of a filter results in newly added revised content based on shared users adding new content, as discussed above, a conflict can result based on application of a filter because Fig 3 item 321 to item 341  triggers a conflict check, which can trigger a conflict regarding changed content) changes a sequence of operations performed on content of the multi-user view (as discussed above, [Rein 0083] the conflict is determined based on a change in a sequence of user operations, such as a user making a change and not being able to display that change, instead, the user sees another user’s change)


The appellant argues:
3. (page 8) “Any Sorting/Filtering a current user may be doing does not cause a purported change in a sequence of operations performed on the content, there appears to be no disclosure in Rein that such addition/deletion is connected to any sequence of operations on that content”.

The examiner responds:
          3. The examiner respectfully disagrees.

As discussed above, Rein Fig 3 item 321 and Rein [0073, 0081] teaches a modification such as application of a filter operation can start the process in Fig 3 item 321.

As discussed above, Rein Fig 3 items 333 shows both “YES” and “NO”, propagating and non-propagating changes are sent to conflict check item 341.

As discussed above, Rein [0081] “If the modification detected at block 321 comprises a non-propagating change, as determined at block 333, the method 311 may continue on to block 341 by refraining from the transmitting the second view data”.

As discussed above, Rein [0082] “The method 311 may go on to block 341 with determining whether a conflict has been generated with respect to multiple content changes”.

Thus, Rein teaches a filter operation (non-propagating change) triggers a conflict check, which can trigger a conflict check with respect to multiple content changes.

As discussed above, Rein [0083] the conflict is generated because “the second user's change modifies the first user's change, perhaps before the second user ever has a chance to view the result of the prior change”.
change to the sequence of first user operations, of a first user performing a change operation and then not being able to perform a display operation of that change, and instead, would see another user’s change, then a conflict is generated.

As discussed above, Rein [0082] “The method 311 may go on to block 341 with determining whether a conflict has been generated with respect to multiple content changes”.

Thus, Rein teaches a filter operation (non-propagating change) triggers a conflict check, which can trigger a conflict check with respect to multiple content changes.

As discussed above, Rein [0029] “When a filter or sorting mechanism is used however, the current user may receive an indication that a change has occurred via the display of a "refresh indicator". This indicator can be activated (e.g., perhaps by clicking on the indicator using a mouse button) so that their current user view will display the appended information according to the filter/sort operations specified”.

Thus, Rein [0029] teaches filtering newly revised content from other users.

	As discussed above, Rein [0030] “If the current user makes use of filters or sorting, then the content can be updated, but the display revisions that might otherwise occur may not be implemented until the refresh indicator is activated by the current user”.



As discussed above, Rein Fig 3 items 333 shows both “YES” and “NO”, propagating and non-propagating changes are sent to conflict check item 341.

So, Rein teaches the newly revised content is checked for conflicts.

So, Rein [0083] and Rein Fig 3 item 341 teaches checking a newly revised filtered view content for a conflict such as when two or more users among shared view users have changed the same content within a short period of time. 


The appellant argues:
4. (page 8) “the application of the filter as purportedly taught by Ingraham as asserted by the examiner does not result in an artifact conflict”.

The examiner responds:
          4. The examiner agrees.

However, Ingraham was not used in the office action to teach artifact conflict.

The appellant argues:
5. (page 11) regarding claim 15, Kaasten fails to disclose context based filter.

The examiner responds:
          5. The examiner respectfully disagrees.

The appellant’s argument provides no definition or explanation of a “context based filter”.

“Context filter” does not appear in the appellant’s specification, only in the original claims.
The appellant’s specification appears to only mention context filtering in [0041-0042] of the published application with regards to *artifact filters*.

So, it appears that a “context based filter” can be any of the filters cited in the office action from the Kaasten art, as all of them have a context, and the appellant has no written support for the definition of this term.

The appellant argues:
6. (pages 11-12) Regarding claim 15, the cited references do not disclose creating a filtered view while not applying a filter to artifacts subject to a security restriction.

The examiner responds:

	Claim 15 doesn’t state that the any of the artifacts (content) are subject to a security restriction, so in this scenario, the *not applying a filter to artifacts subject to a security restriction* is not invoked.

Cypher [0037] “Based on the security permissions associated with the user (and any addition filtering the user requests), the user agents provide the appropriate personalized output. 

Cypher [0037] “users have different access rights to data elements”.

Thus, Cypher teaches security permissions regarding artifact (content) access rights.

Cypher [0037] “FIG. 1, the CEO has complete data, the vice president (VP) has a reduced set of data and the employee only sees data associated with his or her own salary”.

Thus, Cypher [0037] teaches a determination is made as to whether the CEO is subject to a security restriction regarding artifacts (content), however, Cypher [0037, Fig 1] teaches that the CEO is determined to have full access.

Cypher [Fig 1] shows a filtered CEO view.



Again, the examiner can use Cypher, because claim 15 does not claim that the one or more artifacts contain at least one artifact subject to the security restriction.


The appellant argues:
7. (page 15) regarding claim 17, Kaasten fails to disclose context based filter.

The examiner responds:
          7. The examiner respectfully disagrees.

The examiner addressed this argument in response #5.


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/ERIK V STITT/Examiner, Art Unit 2145      
                                                                                                                                                                                                  

/Ryan Barrett/
Primary Examiner, Art Unit 2145

/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.